DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	As of Applicant’s most recent response filed 12/08/2020, claims 1-2 and 5-7 were pending.  
	In the response filed 12/08/2020, claims 1-2 were amended and claims 3-4 and 8-9 were cancelled.  These amendments have been entered.

Drawings
The drawings were received on 12/08/2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Chen (Reg. No. 44,606) on 02/23/2021.

The application has been amended as follows: 

Claim 2 was amended as follows:
	--2.  A tolerance ring comprising: 
a main body, which has an inner circumferential surface and an outer circumferential surface; and 
a plurality of protuberances, which protrudes inward in a radial direction from the outer circumferential surface of the main body, 
wherein the tolerance ring is fitted between an outer circumferential surface of a shaft and an inner circumferential surface of a sleeve, into which the shaft is inserted, 
wherein the main body includes a recess that extends from an end of the main body to at least one of the protuberances and communicates with an inside of the at least one of the protuberances, 
wherein at least one of the protuberances includes an extension that constitutes part of the at least one of the protuberances and extends to the end of the main body, and the recess is defined by  a wall of the extension on the outer circumferential surface of the main body, wherein the at least one of the protuberances is configured to contact the outer circumferential surface of the  shaft and the extension is configured not to be in contact with the outer circumferential surface of the  shaft, and 
wherein a lubricant, which is stored between the outer circumferential surface of the shaft and the inner circumferential surface of the sleeve, is configured to flow into and out of the at least one of the protuberances through the recess.--

Reasons for Allowance
Claims 1-2 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 was amended above to correct several informalities add clarity to the claim.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678